Name: 88/189/EEC: Commission Decision of 16 March 1988 concerning the establishment of overall quantities of food aid for 1988 and establishing a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: cooperation policy;  foodstuff
 Date Published: 1988-03-30

 Avis juridique important|31988D018988/189/EEC: Commission Decision of 16 March 1988 concerning the establishment of overall quantities of food aid for 1988 and establishing a list of products to be supplied as food aid Official Journal L 085 , 30/03/1988 P. 0032 - 0034COMMISSION DECISION of 16 March 1988 concerning the establishment of overall quantities of food aid for 1988 and establishing a list of products to be supplied as food aid (88/189/EEC) (88/189/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas, in order to implement Regulation (EEC) No 3972/86, it is necessary to determine the total quantities of each product to be supplied under the food-aid operations and to establish the products involved; Whereas with effect from 1 January 1988 Regulation (EEC) No 2658/87 established on the basis of the nomenclature of the harmonized system a combined nomenclature of goods which will meet the requirements of both the Common Customs Tariff and the external trade statistics of the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article 1. The total quantities of each product to be supplied under the 1988 food-aid programme to certain developing countries and certain organizations are set out in Annex I. 2. The products which may be supplied as food aid are listed in Annex II. Done at Brussels, 16 March 1988. For the Commission Lorenzo NATALI Vice-President (1) OJ No L 370, 30. 12. 1986, p. 1. (2) OJ No L 356, 18. 12. 1987, p. 8. (3) OJ No L 256, 7. 9. 1987, p. 1. ANNEX I Quantities of food aid to be made available in 1988: - Cereals (a) an initial instalment of 927 700 tonnes (b) a second instalment of up to 232 300 tonnes - Milk powder A maximum of 94 100 tonnes - Butteroil A maximum of 25 000 tonnes - Sugar A maximum of 11 000 tonnes - Vegetable oil (seed oil and olive oil) A maximum of 34 000 tonnes - Other products Quantities corresponding to not more than 291 262 tonnes of cereal equivalent. ANNEX II CN code Description 0202 Meat of bovine animals, frozen 0210 20 Meat of bovine animals, salted, in brine, dried or salted 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; fish meal fit for human consumption ex 0402 Milk and cream, in powder, granules or other solid forms ex 0405 00 Butteroil (as defined in Annex III to Regulation (EEC) No 1354/83 (1)) 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0806 20 Dried grapes Chapter 10 Cereals 1101 00 00 1102 Cereal flours 1103 Cereal groats, meal and pellets 1104 Cereal grains otherwise worked, except rice of CN code 1006; germ of cereals, whole, rolled, flaked or ground 1106 10 00 Flour and meal of the dried leguminous vegetables of CN code 0713 1509 Olive oils ex 1507 ex 1508 ex 1512 ex 1513 ex 1514 ex 1515 Vegetable oils and their fractions, whether or not refined, but not chemically modified, for human consumption 1602 50 Other prepared or preserved meat, meat offal or blood of bovine animals ex 1604 13 to 1604 16 00 Prepared or preserved fish: sardines, sardinella and brisling or sprats; tunas, skipjack and Atlantic bonito (Sarda spp.); mackerel; anchovies 1701 Cane or beet sugar and chemically pure sucrose, in solid form ex 1901 Food preparations of flour, meal, etc., not elsewhere specified or included ex 1902 Uncooked pasta, not stuffed or otherwise prepared ex 1905 Sweet biscuits; waffles and wafers 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid ex 2106 10 Food preparations not elsewehere specified or included: protein concentrates and textured protein substances derived from milk (1) OJ No L 142, 1. 6. 1983, p. 1.